Case 8:18-bk-13311-CB           Doc 191 Filed 01/09/19 Entered 01/09/19 15:22:13                  Desc
                                  Main Document    Page 1 of 3


  1       William N. Lobel (CA Bar No. 93202)
          wlobel@pszjlaw.com
  2       PACHULSKI STANG ZIEHL & JONES LLP
          650 Town Center Drive, Suite 1500
  3       Costa Mesa, CA 92626
          Telephone: (714) 384-4740
  4       Facsimile: (714) 384-4741

  5       Attorneys for Ruby’s Diner, Inc., et al.,
          Debtors and Debtors-in-Possession
  6
                                  UNITED STATES BANKRUPTCY COURT
  7
                    CENTRAL DISTRICT OF CALIFORNIA - SANTA ANA DIVISION
  8

  9 In re:                                                Case No. 8:18-bk-13311-CB
 10 RUBY’S DINER, INC., a California                      Chapter 11
    corporation, et al.,1
 11                                                       (Jointly Administered With Case Nos.
           Debtors and Debtors-in-Possession.             8:18-bk-13197-CB; 8:18-bk-13198-CB; 8:18-bk-
 12                                                       13199-CB; 8:18-bk-13200-CB; 8:18-bk-13201-CB;
    Affects:                                              8:18-bk-13202-CB)
 13
        All Debtors                                       NOTICE OF HEARING ON SHORTENED
 14
                                                          TIME
 15         RUBY’S DINER, INC., ONLY
                                                          [Relates to Docket No. 185]
 16         RUBY’S SOCAL DINERS, LLC, ONLY
 17         RUBY’S QUALITY DINERS, LLC,
                                                          Hearing Date and Time:
 18
      ONLY
                                           DATE:                          January 16, 2019
 19                                        TIME:                          10:00 a.m.
            RUBY’S HUNTINGTON BEACH, LTD.,
                                           CTRM:                          5D
 20
                                                                          411 West Fourth Street
      ONLY
 21                                                                       Santa Ana, CA 92701

 22         RUBY’S LAGUNA HILLS, LTD. ONLY

 23         RUBY’S OCEANSIDE, LTD., ONLY

 24         RUBY’S PALM SPRINGS, LTD., ONLY
 25

 26
      1
 27   The last four digits of the Debtors’ federal tax identification numbers are as follows: Ruby’s Diner, Inc.
    (8143); Ruby’s SoCal Diners, LLC (9782); Ruby’s Quality Diners, LLC (1539); Ruby’s Huntington Beach,
 28 Ltd. (1331); Ruby’s Laguna Hills, Ltd. (6603); Ruby’s Oceanside, Ltd. (9104); and Ruby Palm Springs, Ltd.
    DOCS_LA:318572.4 76135/003
    (9627).                                               1
                                     NOTICE OF HEARING ON SHORTENED TIME
Case 8:18-bk-13311-CB              Doc 191 Filed 01/09/19 Entered 01/09/19 15:22:13                Desc
                                     Main Document    Page 2 of 3


  1 TO THE OFFICE OF THE UNITED STATES TRUSTEE AND OTHER INTERESTED

  2 PARTIES ENTITLED TO NOTICE:

  3           PLEASE TAKE NOTICE that, on January 16, 2019, at 10:00 a.m., in Courtroom 5D
  4 located at 411 West Fourth Street, Santa Ana, California, the Court is scheduled to hold a

  5 hearing (the “Hearing”) on shortened notice on the Amended Notice of Motion and Motion (I) for

  6 Entry of Interim Order: (A) Authorizing Debtors to (1) Obtain Post-Petition Financing and

  7 Granting Liens and Superpriority Administrative Expense Claims Pursuant to 11 U.S.C. Section

  8 364, (2) Utilize Cash Collateral Pursuant to 11 U.S.C. Section 363, and (3) Granting Related

  9 Relief, Including Granting the Scenario One Break-Up Fee; and (B) Setting Final Hearing; and

 10 Pursuant to Final Hearing, (II) For Entry of Final Order: (A) Approving Post-Petition Financing

 11 and Use of Cash Collateral on a Final Basis, (B) Approving RDI Assumption of and Entry into the

 12 Plan Support Agreement; (C) Approving Scenario Two Break-Up Fee; and (D) Approving RDI's

 13 Netdown of Certain Post-Petition Obligations Between and Among RDI, RFS and the Franchisees

 14 (the “Motion”),2 [Docket No. 185], filed by Ruby’s Diner, Inc., a California corporation (“RDI”);

 15 Ruby’s SoCal Diners, LLC, a Delaware limited liability company (“SoCal Diners”); Ruby’s

 16 Quality Diners, LLC, a Delaware limited liability company (“Quality”); Ruby’s Huntington

 17 Beach, Ltd., a California limited partnership (“Ruby’s Huntington Beach”); Ruby’s Laguna Hills,

 18 Ltd., a California limited partnership (“Ruby’s Laguna Hills”); Ruby’s Oceanside, Ltd., a

 19 California limited partnership (“Ruby’s Oceanside”); and Ruby’s Palm Springs, Ltd., a California

 20 limited partnership (“Ruby’s Palm Springs”) (collectively, without RDI, the “SoCal Debtors” and,

 21 with RDI, the “Debtors”).

 22           PLEASE TAKE FURTHER NOTICE that, pursuant to the Order Granting Application
 23 and Setting Hearing on Shortened Notice with Respect to the Motion (the “Order”), any

 24 opposition to the Motion must be filed with the Court and served on the parties set forth in the

 25 Order by no later than January 14, 2019, at noon (Pacific Time).

 26

 27
      2
 28     Capitalized terms utilized herein that are not otherwise defined shall have the meanings ascribed to such
      DOCS_LA:318572.4 76135/003                            2
      terms in the Motion.
                                      NOTICE OF HEARING ON SHORTENED TIME
Case 8:18-bk-13311-CB              Doc 191 Filed 01/09/19 Entered 01/09/19 15:22:13           Desc
                                     Main Document    Page 3 of 3


  1           PLEASE TAKE FURTHER NOTICE that pursuant to the Order, any reply to an
  2 opposition may be made orally at the Hearing.

  3

  4     Dated: January 9, 2019                       PACHULSKI STANG ZIEHL & JONES LLP

  5
                                                     By:           /s/ William N. Lobel
  6
                                                                   William N. Lobel
  7                                                        Attorneys for Ruby’s Diner, Inc., et al.,
                                                           Debtors and Debtors-in-Possession
  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28   DOCS_LA:318572.4 76135/003                       3
                                      NOTICE OF HEARING ON SHORTENED TIME
